Sawyer, J., concurring.
Without repeating the accurate and exhaustive analysis of the disputed passage of the Constitution contained in the opinion of my associate, Mr. Justice Shatter, (in which I concur,) I propose to state briefly and in more general terms the conclusions at which I have arrived.
The leading rules of construction stated and relied on by the appellant’s counsel are fully conceded; and especially that, wherever there is a reasonable doubt as to whether an Act of the Legislature is constitutional or not, the law should be sustained. Such is the united voice of a multitude of authorities, and I do not question the rule. I also yield assent to the proposition, that, if there is no restriction in the Constitution, either expressly of by fair implication, upon the power of the Legislature to determine the place where an elector must exercise his right of suffrage, then, electors may be authorized by the Legislature to cast their votes outside of the limits of the counties or districts in which they reside, or outside of the State.
The question, then, is, does the Constitution expressly or by plain implication, restrict the powers of the Legislature in this respect ?
In examining the Constitution with a view of determining the question at issue, we must look to the language of the instrument; but the language must be construed according to its ordinary signification, when used with reference to similar subjects, as understood at the time when that instrument was framed. We are entitled and required to take notice of the history, condition and circumstances of the country prior to, and at the time of its adoption.
California had recently and suddenly become populated by immigrants from every State in the Union, who had from the time of their earliest recollection been accustomed, in the various States from which they came, to popular elections. These systems of elections had been in use by their fathers from the earliest settlement of this continent, and with greater *216or less limitations and restrictions in the countries from which many of their ancestors emigrated. The universal mode of manifesting the will of the qualified elector was by vote, and the vote might be given in a variety of ways—as by ballot, by the voice, by a showing of hands, or dividing—a part going to one side and a part to the other. The last two modes, however, were confined to officers and matters of minor importance, except in legislative and other deliberative bodies. In elections by the people of all important officers, the only mode of voting known was by ballot, or by the living voice. In private corporations, and only in such cases, stockholders were allowed to vote by proxy. And so, also, in the House of Lords in England, by license of the king, a peer was authorized to give another peer his proxy to vote for him in his absence. But the principal, or his proxy, was required to be present. In the election of all civil officers, however, in every State in the Union, the personal presence of the elector was required at the place established by law for receiving votes, whether the vote was by ballot or by the voice, and these elections were always held within the district for which the officers were elected. The very idea of an election embraced the idea of a place appointed within the district for the meeting of the voters, persons appointed to receive and register the votes, and the presence of the elector in person to offer or claim his vote, to deposit his ballot, or announce his choice ,by the living voice. Men had no other conception of the process of voting, or of offering to vote, or of claiming their votes. This conception, and these ideas were necessarily in the minds of the men who framed our Constitution, and of the people when they adopted it. They knew'no other mode of voting, or of offering to vote, or of claiming their votes, and used the terms relating to the subject with reference to these conceptions, and in the sense in which they had been accustomed to employ them, and in no other.
The mode of voting established by the Constitution is by ballot, and there can be no possible difference of opinion as to what, in the minds of the people who adopted the Constitu*217tion, constituted the process of voting by ballot. With these ideas of those who framed and adopted the Constitution, and this understanding of the process of voting in view, the disputed passage must be examined. The solution of the question as to whether the Constitution puts any limitation upon the place, at which the process of voting is to be performed, must depend mainly upon the construction to be given to the phrase “ in which he claims his vote,” in the connection in which it stands. According to the well settled rules of construction, some meaning, some effect, must, if possible, be given to it. It has some office to perform. What is it? It is perfectly clear to my mind that it forms no part of the qualification of the elector, for under the Constitution a man can be a qualified elector without claiming his vote at all. If a white male citizen of the age of twenty-one years has resided in the State of California six months, and in the County of Sacramento, or any other county, thirty days next preceding an election, he is a qualified elector, whether he claims his vote or not. If residence in the State six months, and in any county, no matter which, for a period of thirty days, is sufficient to give him the right to vote, then the fact of claiming his vote is no element in the qualification. Nor, is a phrase which does not, and cannot, express an element in the qualifition of a voter, a natural, convenient or proper one to use for the pui'pose of describing or denoting a qualification. There is but one State, hence, residence in that particular State is required, but there are many counties or districts, but residence is not required to be in any given county, and for this reason no particular county need be designated. To describe the qualification, it is only necessary to say a white male citizen who has resided in the State six months, and in “ a county,” or “some county,” or “any county,” thirty days, shall be entitled to vote. In the Constitution of Maryland the term “any county” is used. Thus: Every free white male citizen, etc., who shall “ have been one year next preceding the election, a resident of the State, and for six months a resident of the City of Baltimore, or of any county in which he may offer to vote,” *218etc., shall be entitled to vote, etc. Here the qualificatioii would certainly have been complete had that part of the sentence terminated with the words “any countyThe phrase immediately following could by no possibility add anything to _ the qualification.
In the Constitution of Georgia, the clause is, “ shall have resided six months within the county,” and there terminates, without any such phrase as “in which he claims” or “offers to vote.” The phrase is not necessary, then, to complete the qualification by designating any particular county. I can conceive of no office which the phrase “in which he may offer to vote” in the Constitution of Maryland can perform, unless it be to indicate the county in which the offer must be made and the vote cast. So in our own Constitution the phrase, “in which he claims his vote,” is no part of the qualification of the voter, as we have seen, for he is, and necessarily must be fully qualified before he is entitled to “claim his vote” at all, and I am unable to assign any meaning to it, unless it was designed to indicate the county or district in which the right of voting must be exercised, and thus by a single phrase to link the right of suffrage to the locality within which it must be enjoyed. It appears to me to be no argument against this construction, that the qualification of the voter and the limits of the place within which the right of suffrage is to be exercised, are expressed in a single sentence. Constitutions are but the skeletons of systems of government. It is a merit in these instruments that the last degree of consideration has been attained. The Constitution of Iowa was selected as the basis of ours, for the reason, as was stated in the Constitutional Convention, that it was “one of the latest and shortest.” (Debates, p. 24.) It might therefore be' reasonably supposed to be the best and most condensed. The body which framed ours had the Constitutions of all the older States before it. One of the prime objects in all these Constitutions was to fix the qualifications of electors, and define the limitations under which the right of suffrage should be exercised; and all contained provisions upon the *219subject. In some of the older Constitutions, and especially in some of them of the New England States, these provisions partake almost of the prolixity of a statute. The later ones are more condensed. Nearly all, which require a county, district or precinct residence for a specified time, in addition to a State residence, as an element of qualification, have, in immediate connection with the specification of a county or district residence, a phrase similar or equivalent to ours, to indicate the place where the privilege is to be exercised, for the reason that it comes in conveniently in connection with the statement of a district residence; while those which only require a State residence do not admit of its introduction in that form, and hence require, and have, an independent and differently worded provision upon the subject, either in the same, or some other section.
Thus, the Constitutions which only require a State residence, and consequently require a different form of expression, are those of Indiana, Illinois, Arkansas, Minnesota and Oregon. The provision in the Constitution of Indiana will serve as an illustration of the mode of introducing the provision into the organic law of these States. It is : “ Every white male citizen,” etc., “of the age,” etc., “who shall have resided in this State six months immediately preceding such election, shall be entitled to vote in the township or precinct where lie resides.” But, as before stated, when a county or district residence is required, the form of introducing it is different. Thus, as examples in this class of cases, in the Constitution of Rhode Island we have in one section, the phrase, “in the town or city in which he may claim a right to vote,” and in another section, “in which he may offer to vote”—in that of Connecticut, “in the town in which he may offer himself to be admitted to the privilege of an elector”—in that of New York, “of the county where he may offer his vote”—in those of New Jersey, Iowa and California, “in which he claims his vote”—in those of Pennsylvania and Delaware, “where he offers to vote”—in that of Maryland, “ in which he may offer to vote”—in that of Virginia, “in which he offers to give his *220vote”—in those of Kentucky, Kansas, Texas, Michigan, Florida, Louisiana, Mississippi, and West Virginia, “ in which he offers to vote”—and in that of Tennessee, “wherein he may offer his vote.” (American Constitutions, Pub. 1864.)
In some of these, where the place of voting is still further limited to a subdivision of a county, as, for example, New York, there are other words of restriction than those above quoted, but in those where there is only a State and county limitation, no other words are added, as in Pennsylvania, Michigan, Kansas, Delaware, Florida, and California.
These phrases are used in the several Constitutions in a similar connection, with reference to the same subject matter and evidently with the same object in view, and whatever variation there may be in the phraseology, it is manifest to my mind, that they were intended to convey the same idea. When we have ascertained the meaning of one of them, therefore, we have solved the question as to all.
The Convention which framed the Constitution of Georgia evidently supposed that they had fixed the place of voting by terms less significant than those contained in our own, or any other of the Constitutions supposed to contain a restriction in this respect. They seem to have contemplated, that a condition of things somewhat similar to .the present might occur, and provided by an exception for elections to be held out of the county, when the exigency should arise. Had they not supposed the place to be fixed, there would have been no occasion for the exception so carefully provided.
The section is as follows: “The electors of members of the General Assembly shall be citizens and inhabitants of this State, and shall have attained the age, etc., and paid taxes, etc., and shall have resided six months within the county ; provided, that in case of an invasion and the inhabitants shall be driven from any county, so as to prevent an election therein, such refugee inhabitants, being a majority of the voters of such county, may meet under the direction of any three Justices of the Peace thereof, in the nearest county not in a state of alarm, and proceed to an election,” etc.
*221I find no other provision restricting the place of voting than is contained in this section, yet it seems to have been thought necessary to add the foregoing proviso. But the proviso would have been unnecessary upon the theory that the place of voting was not limited to the county in which the elector had resided for six months1.
The Constitutions of Hew York, Kentucky, Louisiana, and Alabama, go further than that of Pennsylvania, and others like it, and expressly provide that the elector shall vote in the election district, parish, town, city, or precinct, etc., and not elsewhere. Thus, for example, the provision in Hew York is as follows: “ Every male citizen, etc., who shall have been, etc., and an inhabitant of this State one year next preceding any election, and for the last four months a resident of the county where he may offer his vote, shall be entitled to vote at such election in the election district of which he shall be at the time a resident, and not elsewhere,” etc., and from these last clauses it is argued that the framers of the instrument did not suppose the phrase “ county where he offers his vote” fixed the place; but it must be noted that the “ election district” is a much smaller territory than the county, and it was the intention to limit the place not to the county merely, but to the subdivision of the county—the election district; hence the necessity of the further provision, “ shall be entitled to vote * * * in the election district of which he shall at the time be a resident.” Thus far, then, there is no repetition.
But had it stopped here, no man could doubt, that upon the well settled principles of construction, the maxim, expresio unius est exclusio alterius, would apply and the place would be fixed. But they add, abundanti cautela, the words “ and not elsewhere.” The Constitution ofVirginia provides that “ every white male citizen,” etc., (stating qualifications), “ and no other person, shall be qualified to vote,” etc. Can it be inferred from the provision, “ and no other person,” that without it the framers of that Constitution supposed the right of suffrage would not be limited to those persons who possessed the prescribed qualifications ? Yet such an inference is just as legiti*222mate as a similar inference drawn from the provision “ and not elsewhere,” which was introduced into the Constitution of New York and some others, to give greater certainty and precision to the restriction intended to be imposed.
Upon a full and careful examination of the subject, it is clear to my mind, that all these different phrases : “ in which he may offer himself to be admitted to the privilege of an elector”— “in which he may claim a right to vote”—“where he may offer his vote ”—“ where he offers to vote”—“ wherein he may offer his vote”—“ in-which he offers to vote”—“ in which he offers to give his vote”—“ in which he claims a right to vote” —“in which he claims his vote,” etc., are all different forms of expressing the same idea, and that idea is something outside of and beyond a mere qualification, and were intended to designate the limits within which the right of suffrage is to be in fact exercised. If they have not this meaning, I am unable to give them any effect.
The Constitution of Ohio, North Carolina, and Wisconsin do not appear to contain any restrictive word whatever in this respect, and doubtless in those States the question of place is within the control of the Legislature. Among the miscellaneous provisions of the Constitution of Wisconsin, wholly unconnected with the chapter on the right of suffrage, there' is a clause which, it was contended, put a limitation upon the place. This clause, however, seems to apply to a particular class of persons mentioned in that section. But whether it does or not, the proviso is clearly susceptible of two constructions—one of which would not interfere with the power of the Legislature over the subject, and this construction the Court very properly adopted.
In the recent case of Chase v. Miller, 41 Pa. 418, the words of the Constitution of Pennsylvania, “in the election district where he offers his vote,” were held to fix the place. ■ The reasoning of the Judge upon which the conclusion was based appears to me to be unanswerable; and, in my judgment, the words “ in which he claims his vote,” in our Constitution, were intended to express the same idea. The Supreme Court *223of Iowa, upon reasoning that does not command my assent— and I say it with due deference to the learning and ability of that Court—decided otherwise, reversing the judgment of the Court below, which took a different view of the question. I am not aware that the correctness of the decision in Chase v. Miller has been questioned by any Court. On the contrary, the Supreme Courts of Connecticut and Iowa referred to it with approbation. It is also commended by Mr. Redfield, formerly Chief Justice of Vermont, now one of the editors of the “American Law Register,” and a distinguished law writer, whose works are often cited in our Courts. (Am. L. Reg., June, 1863, p. 146.)
At the time of the adoption of our Constitution, the universal practice was for electors to vote in the county, district, town or precinct in which they resided, and, as a general rule, this manifestly should be so. It was, doubtless, not contemplated at that time, that any great emergency would arise wherein the very existence of the Nation would be at stake, as at present, and where a large portion of the electors would be absent, assisting in quelling a rebellion; hence, it did not occur to the framers of that instrument to make an exception in such a contingency, and none was provided.
Other States have found themselves embarrassed for similar reasons, and have been compelled to submit to the inconveniences resulting from elections held at an important crisis in the history of the country without the benefit of the voice of all their citizens. Some took the first opportunity to provide against future hazards of a similar kind by amending their Constitutions, as in the case of the State of New York. But, in making the required amendment in that State, the long established and safe principle of generally restricting the exercise of the right of suffrage to the immediate locality in which the elector resides was not abandoned. The object was wisely accomplished, not by changing the rule, but by engrafting upon it the exception required to meet the exigencies of such a condition of things as now exists. The following proviso was added to section one, Article Two :
*224“ Provided that in time of war no elector in the military-service of the United States, in the army or navy thereof, shall be deprived of his vote by reason of his absence from the State; and the Legislature shall have power to provide the manner in which, and the time and place at which, such absent electors may vote, and for the canvass and returns of their votes in the election districts in which they respectively reside, or otherwise.” (Rev. Stat. N. Y., Supplement Vol. 4, p. 111.)
It is not, perhaps, inappropriate here to suggest that if the people of California, with their present experience, were again called upon to amend their Constitution, while they would doubtless make some such provision as this, it is highly improbable, that they would leave a matter of such vital importance to the interests of the people, as the exercise of the right of suffrage to the unrestricted control of the Legislature.
After a most patient, long continued, thorough and anxious investigation of the question in this case, with a full appreciation of the responsibility resting upon me, and of the fact that a large and meritorious class of citizens, may, for the time being, be unable to avail themselves of the inestimable privilege of the right of suffrage, and of the still more important fact that the State in a momentous crisis in her history may be deprived of the benefit of the voice of all her electors, I am unable to come to any other conclusion, than that the limits within which the right of suffrage must be exercised are fixed by the Constitution, and that the elector must claim his vote in the county or district in which he has his residence.